It appears by the evidence that appellant abandoned appellee when the child here involved was a baby, and that appellee obtained a divorce from appellant in the year 1918, at which time the care and custody of the child was given to appellee, with whom she remained, receiving a mother's care, without any objection on the part of appellant until about two years ago, and about two years after appellant had remarried, when, by the consent of appellee, he obtained the possession of the little girl, and shortly thereafter he made an application to the court for, and was awarded, her care and custody. Later, appellee, the mother, made the application here involved, and was awarded her care and custody until the further order of the court. There has never been any contention that appellee was not and is not a fit and proper person to have the care of the child, but appellant contends that he is financially better able to care for her. The care and custody of children is generally left to the sound discretion of the court, and, under the circumstances of this case, the trial court having heard the evidence and having seen the parties, and having had opportunity to know the surroundings as this court cannot have, we cannot say that there has been any abuse of discretion. This court does not weigh the evidence.
Affirmed. *Page 703